563 So. 2d 1073 (1990)
Kelly Colbert McDOUGAL
v.
STATE.
CR 89-27.
Court of Criminal Appeals of Alabama.
May 11, 1990.
*1074 Kelly Colbert McDougal, pro se.
Don Siegelman, Atty. Gen., and Norbert H. Williams, Asst. Atty. Gen., for appellee.
JAMES H. FAULKNER, Retired Justice.
This is an appeal from the denial of a petition for post-conviction relief.
In a letter to the Lauderdale County, Alabama circuit clerk dated January 11, 1990, Kelly Colbert McDougal advised the clerk that her letter constituted formal notification of her filing a "Motion for Sentence Reduction" pursuant to Rule 20, A.R. Crim.P.Temp. She then requested that the clerk forward to her all forms necessary to comply with the filing of a Rule 20 petition for post-conviction relief. This letter was filed in the office of the circuit clerk on January 16, 1990. The circuit court denied McDougal's "Motion for Sentence Reduction" Pursuant to Temporary Rule 20 without a hearing. McDougal appeals pro se from the denial of her petition.
Rule 20.6(a), A.R.Crim.P.Temp., provides in pertinent part:
"The petition [for post-conviction relief pursuant to Rule 20, A.R.Cr.P.Temp.,] should be filed by using or following the form appended to this Temporary Rule 20. If that form is not used or followed, the court shall return the petition to the petitioner to be amended to comply with the form."
It is undisputed that McDougal's petition to the circuit clerk did not follow the form appended to Temporary Rule 20. The circuit court should therefore have returned the petition to McDougal to be amended to comply with the requisite form.
The judgment below is hereby reversed and the cause is remanded to permit McDougal to amend her petition to comply with the prescribed form. A copy of that form appears as an appendix to Rule 20. That rule was officially published in Alabama Reporter, 498-501 So.2d LII-LXVII, and is unofficially published in 1989 Alabama Rules of Court (West) and Volume 23, Ala.Code 1975.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, Retired Justice, Supreme Court of Alabama, serving as a judge of this court, and his opinion is hereby adopted as that of this court.
REVERSED AND REMANDED.
All the Judges concur.